Citation Nr: 1044542	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  02-15 997	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus type II.  The Veteran 
testified before the Board in August 2008.  The Board remanded 
this claim for additional development in November 2008.  


FINDINGS OF FACT

1.  In October 2010, prior to promulgation of a decision, the 
Board received notice that the Veteran died on October [redacted], 2010. 

2.  At the time of his death, the Veteran had a claim for 
entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus type II, pending 
before the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in October 2010.  At the time of 
his death, the Veteran had a claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus type II, pending before the Board.  However, as 
a matter of law, Veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 
(1994). 

As the Veteran's claim has been rendered moot by his death, it is 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010). 

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
a request must be filed not later than one year after the date of 
the Veteran's death.  Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2009) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in the new provision, a person eligible for substitution 
includes a living person who would be eligible to receive accrued 
benefits due to the claimant under 38 U.S.C.A. § 5121(a).  In the 
future, VA will issue regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the RO from 
which the claim originated.


ORDER

The appeal is dismissed due to the Veteran's death.



		
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


